ORDER
JEAN H. TOAL, C.J.
The Office of Disciplinary Counsel petitions this Court to place respondent on interim suspension pursuant to Rules 17(b) and 17(c) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). The petition also seeks appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent consents to the issuance of an order of interim suspension in this matter.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
IT IS FURTHER ORDERED that Christi P. Cox, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts), and any other law office accounts respondent may maintain. Ms. Cox shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Ms. Cox may make disbursements from respondent’s trust account(s), escrow account(s), operating accounts), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Christi P. Cox, Esquire, has been duly appointed by this Court.
*119Finally, this Order, when served on any office' of the United States Postal Service, shall serve as notice that Christi P. Cox, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Ms. Cox’s office.
Ms. Cox’s appointment shall be for a period of no longer than nine months unless an extension of the period of appointment is requested.
/s/Jean H. Toal, C.J.
FOR THE COURT